Case 5:20-cv-00445-JSM-PRL Document1 Filed 09/14/20 Page 1 of 8 PagelD 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION
MONTANNA TRAHAN, )
)
Plaintiff, )
.
v. ) Civil Action No.: D°. 20 “UV -UUSOLA0 PLL
| ) =
SPACE COAST HOSPITALITY, LLC, and ) SOR Oa
CHETAN PATEL, mo “
~~ panes
Defendants. ) ms * TF
2 oc
| S
| COMPLAINT 62

 

COMES NOW the Plaintiff, MONTANNA TRAHAN (“PLAINTIFF”), and files this
Complaint against DEFENDANTS, SPACE COAST HOSPITALITY, LLC AND CHETAN
PATEL (collectively “DEFENDANTS”, respectfully stating unto the Court the following:

GENERAL ALLEGATIONS

1. This is a cause of action to recover back pay, liquidated damages, attorney fees, costs
of litigation and other relief from DEFENDANTS for violations of the Fair Labor
Standards Act FLSA”) and for breach of contract.

2. At all material times, PLAINTIFF was a citizen and resident of Florida.

3. At all material times, DEFENDANT SPACE COAST HOSPITALITY, LLC was a
Florida corporation, that operated a Days Inn hotel in Ocala, Florida, which is where
PLAINTIFF soe at all material times.

4. At all material times, DEFENDANT CHETAN PATEL operated SPACE COAST

HOSPITALITY} LLC.

BACKGROUND
Case 5:20-cv-00445-JSM-PRL Document 1 Filed 09/14/20 Page 2 of 8 PagelD 2

10.

11.

12.

13.

PLAINTIFF brings this action to require DEFENDANTS to pay back wages owed to
PLAINTIFF, which DEFENDANT failed to pay in violation of the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

At all relevant times, DEFENDANTS acted through their officers, agents, servants and
employees.

Upon information and belief, at all relevant times, DEFENDANT SPACE COAST
HOSPITALITY, LLC had two or more employees, including PLAINTIFF, who
regularly handled goods that moved in or were produced for interstate commerce.

At all relevant times, DEFENDANT SPACE COAST HOSPITALITY, LLC was an
enterprise engaged in commerce as defined at 29 U.S.C. § 203.

Upon informatio and belief, at all relevant times, DEFENDANT SPACE COAST
HOSPITALITY, |LLC had annual gross sales in excess of $500,000.00 and two or more
employees who regularly handled goods that moved in or were produced for interstate
commerce.

Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331, 1337 and by 29 U.S.C. §
216.

In or around early 2020, DEFENDANTS hired PLAINTIFF to work as a housekeeper
and they agreed to pay her $4.50 per room she cleaned.

Although DEFENDANTS provided PLAINTIFF with a room to sleep in, they did not
provide PLAINTIFF any additional compensation, despite PLAINTIFF cleaning at
least five or six rooms and as many as 18 rooms per day and working seven days per

week.

This led to PLAINTIFF complaining to DEFENDANTS that she was not getting paid

 
Case 5:20-cv-00445-JSM-PRL Document1 Filed 09/14/20 Page 3 of 8 PagelD 3

14.

15.

16.

17.

18.

19.

at least minimum wage, let alone overtime when she worked more than 40 hours in a
week.

Sometime in or around June 2020, PLAINTIFF began working overnight for

DEFENDANTS .

s ade facto manager. In that regard, she was scheduled to work from
12:00 a.m. until 8:00 a.m., but she would typically work until at least 2:00 p.m. and she
did that seven days per week. Like when she worked as a housekeeper, PLAINTIFF
received no compensation from DEFENDANTS other than a room.

The FLSA requires an employer to pay its employees at a rate of at least minimum
wage for all hours worked and also requires it to pay its employees time and one-half
when they work more than 40 hours per week.

Upon information and belief, DEFENDANTS have, since the beginning of

PLAINTIFF’S employment, willingly, deliberately and intentionally refused to pay

 

PLAINTIFF at a rate of one and one-half times her usual hourly rate when she worked
more than 40 hours per week and at a rate of at least minimum wage for each hour she
worked. |

PLAINTIFF therefore is owed compensation for time actually worked but not paid at
the appropriate overtime rate by DEFENDANTS, who willingly and knowingly
withheld those wages.

COUNT I
VIOLATION OF THE FAIR LABOR STANDARDS ACT

The General Allegations and Background above are hereby incorporated by reference

 

as though fully set forth herein.
DEFENDANT SPACE COAST HOSPITALITY, LLC regularly engages in commerce

and its employees, including PLAINTIFF, handled and used materials, which have
Case 5:20-cv-00445-JSM-PRL Documenti1 Filed 09/14/20 Page 4 of 8 PagelD 4

20.

21.

22.

23.

24.

25.

_, |
moved in interstate commerce.

Upon information and belief, at all relevant times, DEFENDANT CHETAN PATEL
had responsibility for hiring and firing employees, supervising or controlling work
schedules and conditions of employment, and/or making pay decisions on behalf of
SPACE COAST HOSPITALITY, LLC.

At all relevant times, DEFENDANTS were employers within the meaning of the Fair
Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seg. and are subject to
the provisions of the Act.

PLAINTIFF, at all relevant times was a non-exempt employee of DEFENDANTS, as
defined by the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

who performed work for which she did not receive appropriate compensation.

During her employment with DEFENDANTS, PLAINTIFF performed work for which
she was not oroperly compensated in violation of the provisions of the Fair Labor
Standards Act " 1938, as amended, 29 U.S.C. §§ 201, et seg. More specifically,
DEFENDANTS violated the overtime provisions of the Fair Labor Standards Act by
not paying PLAINTIF F time and one-half when she worked more than 40 hours in a
week and the minimum wage provision by not paying her at least minimum wage for
each hour she worked.

Upon information and belief, DEFENDANTS’ pay system was unilaterally imposed
upon PLAINTIFE by DEFENDANTS.

DEFENDANTS’ failure to compensate PLAINTIFF for her overtime and at a rate of

at least minimum wage violates the provisions of the FLSA and the regulations

thereunder.

 
Case 5:20-cv-00445-JSM-PRL Document 1. Filed 09/14/20 Page 5 of 8 PagelD 5

26.

27.

28.

29.

DEFENDANTS’

failure to compensate PLAINTIFF for her overtime was a willful and

knowing violation of the Act.

As a result of DEFENDANTS’ willful and knowing failure to properly compensate

PLAINTIFF, she

Pursuant to 29

has suffered substantial delay in receipt of wages owed and damages.

|
U.S.C. §§206, 207 and 216, DEFENDANTS owe PLAINTIFF

|
compensation at a rate of minimum wage for each hour she worked plus one and one-

half times her agreed hourly rate for the overtime hours she worked, and an additional

equal amount as

fees and costs of

liquidated damages, together with an additional sum for attorney’s

itigation.

All conditions precedent to maintaining this action have occurred or otherwise been

waived.

WHEREFORE, PLAINTIFF demands judgment against DEFENDANTS and respectfully

prays the Court that PLAINTIFF will recover unpaid wages, liquidated damages, pre- and post-

judgment interest, nominal damages, attorney fees, and other relief by reason of DEFENDANTS’

violations of the FLSA; for a trial by jury on all issues so triable, and, for such other and further

relief as the Court may deem just and proper.

30.

31.

32.

The General All

COUNT Il
FLSA-RETALIATION

egations and Background are hereby incorporated by reference as

though fully set forth herein.

During her employment, PLAINTIFF complained to DEFENDANTS that she was not

getting paid in

provisions.

accordance with the FLSA’s minimum wage and/or overtime

Upon information and belief, in or around August 20, 2020, DEFENDANTS

 
Case 5:20-cv-00445-JSM-PRL Document1 Filed 09/14/20 Page 6 of 8 PagelD 6

terminated PLAINTIFF because she requested DEFENDANTS pay her what she was
owed.

33. As a result of her termination, PLAINTIFF suffered a loss of income, humiliation and
embarrassment.

WHEREFORE, PLAINTIFF demands judgment against DEFENDANTS and respectfully
prays the Court that PLAINVIFE will recover lost wages and fringe benefits, damages for mental
anguish, embarrassment and humiliation, punitive damages, pre- and post-judgment interest, other
compensatory damages, nominal damages, and other relief by reason of DEFENDANTS’ violation
of the FLSA’s retaliation provision; for a trial by jury on all issues so triable, and, for such other
and further relief as the Court may deem just and proper.

COUNT HI
BREACH OF CONTRACT

34. The General Allegations and Background are hereby incorporated by reference as
though fully set f rth herein.

35. Despite PLAINTIFF performing as required pursuant to her agreement with
DEFENDANTS, they breached their employment agreement with PLAINTIFF by
failing to pay PLAINTIFF the agreed rate of pay for all the hours she worked.

WHEREFORE, PLAINTIFF demands judgment against DEFENDANTS and respectfully
prays the Court that PLAINTIFF will recover lost wages and fringe benefits, pre- and post-
judgment interest, other compensatory damages, nominal damages, and other relief by reason of
DEFENDANTS’ breach of contract; for a trial by jury on all issues so triable, and, for such other

and further relief as the Court may deem just and proper.

 
|

Case 5:20-cv-00445-JSM-PRL Document 1 Filed 09/14/20 Page 7 of 8 PagelD 7

Dated: September 8, 2020

 

Respectfully submitted,

THE LAW OFFICE OF MATTHEW BIRK

/s/ Matthew W. Birk

Matthew W. Birk

Florida Bar No.: 92265

309 NE 1* Street

Gainesville, FL 32601

(352) 244-2069

(352) 372-3464 FAX
mbirk@gainesvilleemploymentlaw.com
ATTORNEYS FOR PLAINTIFF
i

yy

FOREVER / USA

MU

Se
ns

‘ii

ean

We

i ae
URE my
Ee

Uy)

lees
He

ae
WN
Aga

ie he 4 ENS He He ae ee)
Z QE Z MG SE)
/ | oe | : Me Mai ae ae

a 7 :

Se aa a :

N i.

NG
y

Bee

SOG,
Wee
US

 
